    Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.35 Filed 02/17/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


WALTER ANDREW WALAS,

                        Plaintiff,                          Case No. 20-cv-12317
                                                            Honorable Mark A. Goldsmith
v.

THOMPSON, et al.,

                        Defendants.
                                         /

                                   OPINION & ORDER
                           DISMISSING THE COMPLAINT (Dkt. 1)

         Michigan state prisoner Walter Andrew Walas has filed a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 (Dkt. 1). He names two Michigan Department of Corrections

(MDOC) employees as defendants and seeks monetary damages. Walas alleges violations of the

First, Eighth, and Fourteenth Amendments.        Walas was granted leave to proceed without

prepayment of the filing fee for this action (Dkt. 3). See 28 U.S.C. § 1915(a)(1). For the reasons

that follow, this case is dismissed.

                                       I. BACKGROUND

         Walas’s claims arise from an incident which occurred on March 2, 2019, while he was

incarcerated at the G. Robert Cotton Correctional Facility. On that date, Defendant Thompson, a

corrections officer, summoned Walas to talk with him and Defendant Barlow, also a corrections

officer. Compl. at PageID.7 (Dkt. 1).1 Barlow informed Walas that Thompson found contraband




1
    The complaint lists Defendants’ first names as “Unknown.”
    Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.36 Filed 02/17/21 Page 2 of 8




under Walas’s mattress—two partially dissolved pills wrapped in paper.2 Id. Walas denied that

the pills were his and argued that he was being set up. Id. Thompson issued Walas a misconduct

ticket. Id. at PageID.8. Walas states that Barlow and Thompson reviewed the ticket with him in

front of other inmates, in violation of MDOC policy, which requires a supervisor to review the

ticket, not the writer of the ticket. Id. On March 6, 2019, the Hearings Investigator found Walas

not guilty of the misconduct. Id. at PageID.15.

         Walas states that he spoke with a corrections officer named “Cooley” on March 7, 2019.3

Id. at PageID.9. Cooley reported to Walas that Thompson admitted that Walas should not have

been issued a misconduct ticket and “that the entire event was a set up with other inmate[s].” Id.

at PageID.9-10. Thompson also allegedly told Cooley that Walas was issued a Class I misconduct

because he argued with Thompson and Barlow. Id. at PageID.10. Also on March 7, 2019, another

inmate informed Walas that his cellmate, Jerimie Tucker, was selling the type of pills found under

Walas’s mattress to other inmates.       Id.   According to this inmate, Tucker, other inmates,

Thompson, and Barlow conspired to set Walas up to receive a fraudulent Class I misconduct ticket.

Id.

         Walas also contends that he did not file an official grievance about the alleged set up

because he was threatened with physical injury or further abuse. Id. at PageID.15. He asserts that

he “was terrified by threats from other inmates.” Id. However, he does not state whether he

received threats only from fellow inmates, or also from Defendants or other prison officials. See

id.



2
 A prison nurse later stated that the pills appeared to be the medication Effexor, but this could not
be confirmed unless the pills were sent for testing. Compl. at PageID.9. Plaintiff states that the
pills were not sent to the lab for verification. Id.
3
    Walas does not identify Cooley’s first name in the complaint.


                                                  2
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.37 Filed 02/17/21 Page 3 of 8




        Walas contends that issuance of the misconduct ticket caused him physical, psychological,

and emotional distress and exacerbated previous injuries and disabilities. Id. at PageID.12.

                                     II. LEGAL STANDARD

        Walas is proceeding without prepayment of the fees and costs in this action. Under the

Prison Litigation Reform Act of 1996 (“PLRA”), the Court must screen the complaint before

service and dismiss the complaint, or any portion of the complaint, if it determines the action is

frivolous or malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief against a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C.

§ 1915(e)(2)(B).

        A complaint “does not need detailed factual allegations,” but the “[f]actual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (footnote and citations omitted). In other words, “a complaint must

contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

                                         III. DISCUSSION

        A. Eighth Amendment Claim

        Walas alleges that Thompson and Barlow violated his Eighth Amendment right to be free

from cruel and unusual punishment. He alleges that Thompson did so by filing a false misconduct

ticket against him, then, along with Barlow, reviewing the ticket in front of other prisoners.




                                                   3
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.38 Filed 02/17/21 Page 4 of 8




       “[T]he Eighth Amendment prohibits punishments which, although not physically

barbarous, involve the unnecessary and wanton infliction of pain, or are grossly disproportionate

to the severity of the crime.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981) (internal quotation

marks and citation omitted). While there is no “static test” to determine whether the conditions of

confinement violate the Eighth Amendment, prison officials violate the Eighth Amendment when

they act with deliberate indifference to an inmate’s health or deprive an inmate of basic human

needs, food, medical care, or sanitation. Id. at 346-347.

       Walas fails to state a claim regarding the filing of a false misconduct ticket. “False

accusations of misconduct filed against an inmate do not constitute a deprivation of constitutional

rights where the charges are subsequently adjudicated in a fair hearing.” Cromer v. Dominguez,

103 F. App’x 570, 573 (6th Cir. 2004); see also Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(holding that false misconduct charges are not “sufficiently serious” such that they result “in the

denial of the minimal civilized measure of life’s necessities”) (internal quotations and citations

omitted).

       Furthermore, a prisoner may not bring an Eighth Amendment claim for monetary relief

based upon allegations of emotional harm without an allegation of physical injury. See 42 U.S.C.

§ 1997e(e) (“No Federal civil action may be brought by a prisoner . . . for mental or emotional

injury suffered while in custody without a prior showing of physical injury.”).             Walas’s

unsupported assertion that the false misconduct ticket exacerbated previously diagnosed

“neurological injuries and disabilities” is too vague and conclusory to sufficiently allege an actual

physical injury. Compl. at PageID.12.

       Finally, Walas fails to allege how the discussion of the misconduct ticket in front of other

inmates implicated his Eighth Amendment rights.




                                                 4
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.39 Filed 02/17/21 Page 5 of 8




       For these reasons, Walas fails to state a claim for relief under the Eighth Amendment.

       B. First Amendment Retaliation Claim

       Walas next argues that Thompson and Barlow retaliated against him because he disagreed

with and declined to accept the misconduct ticket. Compl. at PageID.8.

       A prison inmate may bring a retaliation claim under the First Amendment where he alleges

“(1) [he] engaged in protected conduct; (2) an adverse action was taken against [him] that would

deter a person of ordinary firmness from continuing to engage in that conduct; and (3) . . . the

adverse action was motivated at least in part by [his] protected conduct.” Thaddeus-X v. Blatter,

175 F.3d 378, 394 (6th Cir. 1999) (en banc). An inmate “has an undisputed First Amendment

right to file grievances against prison officials on his own behalf.” Herron v. Harrison, 203 F.3d

410, 415 (6th Cir. 2000). The grievance need not be a formal, written grievance to qualify as

“protected conduct.” Maben v. Thelan, 887 F.3d 252, 264 (6th Cir. 2018). Rather, the grievance

may be oral or written. Id. at 265.

       Walas argues that his oral disagreement with the misconduct ticket was protected conduct

and that the adverse action taken against him was the misconduct ticket and planting of evidence.

The problem with Walas’s argument is that the alleged retaliatory action preceded his protected

conduct.   Though the misconduct ticket may not have been formally issued before Walas

challenged it, he alleges that Thompson and Barlow summoned him specifically to discuss the

contraband and the impending misconduct ticket. As such, Walas fails to sufficiently allege a

causal connection between the adverse action and protected conduct. Walas’s claim that another

corrections officer, Cooley, told him that Thompson issued the misconduct ticket because Walas

argued with Thompson also does not support this claim for the same reason—the contraband had

already been found and the misconduct ticket was imminent when Walas argued with Thompson.




                                                5
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.40 Filed 02/17/21 Page 6 of 8




       In sum, Walas has failed to state a claim under the First Amendment based on his alleged

oral disagreement with the misconduct ticket.

       Walas also alleges that his First Amendment rights were violated when other prisoners

threatened him with injury if he informed prison officials about the false misconduct. Compl. at

PageID.15. This allegation fails to state a claim against Barlow and Thompson because it does

not concern threats allegedly made by them.

       C. Fourteenth Amendment Due Process and Equal Protection Claims

       Next, Walas claims that the filing of a false misconduct ticket violated his Fourteenth

Amendment rights to due process and equal protection. The Fourteenth Amendment’s Due

Process Clause protects individuals against the deprivation of life, liberty, or property without due

process. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “[T]hose who seek to invoke its

procedural protection must establish that one of these interests is at stake.” Id. An inmate does

not have a protected liberty interest in connection with prison disciplinary proceedings unless the

sanction “will inevitably affect the duration of his sentence” or the resulting restraint imposes an

“atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 484, 486-487 (1995). Misconduct convictions that do not result

in the loss of good time credits are not “atypical and significant” deprivations and, therefore, do

not implicate due process. See Ingram v. Jewell, 94 F. App’x 271, 273 (6th Cir. 2004). In this

case, Walas was found not guilty of the misconduct proceeding and due process concerns were not

implicated. This claim will be dismissed.

       Walas’s equal protection claim also lacks merit. Prisoners are entitled to equal protection

under the law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). The linchpin of an equal protection

claim is that the government has intentionally treated people who are similarly situated in a




                                                  6
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.41 Filed 02/17/21 Page 7 of 8




different manner based upon an improper factor such as race, gender, or age, or in the absence of

a rational basis for the disparate treatment. Village of Willowbrook v. Olech, 528 U.S. 562, 564

(2000). Walas asserts an equal protection violation but fails to explain in any way how he has

been treated differently from others who are similarly situated. Further, prisoners are not members

of a protected class for equal protection purposes. Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th

Cir. 1997). Walas’s speculative and conclusory allegations are insufficient to state an equal

protection claim.

       D. Conspiracy Claim

       Finally, Walas claims that Defendants engaged in a conspiracy to deprive him of his

constitutional rights. The Sixth Circuit has established the following standard for a § 1983

conspiracy claim:

       A civil conspiracy is an agreement between two or more persons to injure another
       by unlawful action. Express agreement among all the conspirators is not necessary
       to find the existence of a civil conspiracy. Each conspirator need not have known
       all of the details of the illegal plan or all of the participants involved. All that must
       be shown is that there was a single plan, that the alleged coconspirator shared in the
       general conspiratorial objective, and that an overt act was committed in furtherance
       of the conspiracy that caused injury to the complainant.

Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 563 (6th Cir. 2011).

       A plaintiff must plead a conspiracy with particularity, as vague and conclusory allegations

unsupported by material facts are insufficient.       Twombly, 550 U.S. at 565 (allegations of

conspiracy must be supported by allegations of fact that support a “plausible suggestion of

conspiracy,” not merely a “possible” one).

       Walas claims that Defendants engaged in a conspiracy with other inmates to frame him for

possession of contraband and to issue a false misconduct ticket. Walas’s allegations of a

conspiracy are based upon a conversation Walas had with corrections officer Cooley. Cooley




                                                  7
 Case 2:20-cv-12317-MAG-DRG ECF No. 5, PageID.42 Filed 02/17/21 Page 8 of 8




allegedly told Walas that Thompson “set up” Walas by conspiring with other inmates to implicate

Walas. Compl. at PageID.9-10. Even if Walas could prove the existence of a conspiracy based

upon Cooley’s alleged statement, he cannot show that he suffered a constitutional deprivation,

since dismissal is appropriate on his First, Eighth, and Fourteenth Amendment claims. See Scott

v. Stone, 254 F. App’x 469, 474-475 (6th Cir. 2007) (noting that success on conspiracy claim is

dependent on proving deprivation of a constitutional right). Accordingly, his conspiracy claim

will be dismissed.

                     IV. IN FORMA PAUPERIS STATUS ON APPEAL

       If Walas elects to appeal this decision, he may not proceed without prepayment of the fees

and costs on appeal because an appeal would be frivolous and could not be taken in good faith. 28

U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                       V. CONCLUSION

       For the reasons stated above, the Court concludes that the complaint fails to state a claim

upon which relief may be granted. Accordingly, the complaint is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       SO ORDERED.

Dated: February 17, 2021                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 17, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                8
